 
Exhibit 10.6

EXECUTIVE EMPLOYMENT AGREEMENT
MODIFICATION
 
This EXECUTIVE EMPLOYMENT AGREEMENT MODIFICATION ("Modification Agreement") is
made and entered into as of this 2nd day of October, 2007, by and between T
Bancshares, Inc., a Texas corporation with its principal office located at 16000
Dallas Parkway, Suite 125, Dallas, Texas (hereafter the "Company"), and Steven
M. Jones, a resident of Texas (hereafter the "Executive").

 
WHEREAS, the Company and Executive entered into an Executive Employment
Agreement, (the "Original Agreement") dated February 4, 2004 and effective
November 4, 2004, and
 
WHEREAS, the Company and Executive wish to modify certain terms of the Original
Agreement, and
 
WHEREAS, the Company desires and intends to cause the Executive to continue to
be employed at T Bank, N.A. as Plano Market President pursuant to the terms and
conditions set forth in this Modification Agreement; and
 
WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in the Original Agreement and this Modification
Agreement, and have been afforded a reasonable opportunity to review both
agreements with their respective legal counsel.
 
NOW, THEREFORE,  in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Company agree to the following
modifications to the Original Agreement :
 
Section A. DURATION, paragraphs one and two are herby deleted and replaced with
the following:
 
A. DURATION
 
1. This Agreement shall continue in full force and effect for a period
beginning on November 4, 2007 (the "Effective Date") and ending November 4, 2008
("Expiration  Date"), subject to paragraph two (2) below.
 
2. Both the Bank and the Executive acknowledge and agree that the parties may
agree to continue the employment relationship upon such terms as they may
mutually agree. This Agreement shall automatically renew at the end of each one
(1) year term for an additional one (1) year term unless either party elects to
terminate this Agreement by sending written notice of non-renewal at least
thirty (30) days prior to the Expiration Date. Both parties acknowledge and
agree that, in the event this Agreement does not renew, the employment of the
Executive shall automatically terminate on the Expiration Date without any
additional liability or obligation on the part of either party, except for the
provisions of Paragraphs 12, 13,16 and 18 which will survive the termination of
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Section B. COMPENSATION, paragraph 3.a. is herby deleted and replaced with the
following:
 
a. During the first year following the Effective Date, the Bank agrees to
compensate the Executive on a salary basis of $150,000.00, payable semi-monthly
in equal amounts.
 
Section B. COMPENSATION, paragraph 3. b. is herby deleted and replaced with the following: ·
 
b. During the term of this Agreement, it is anticipated that the Board of
Directors of the Bank or a delegated committee thereof will adopt an incentive
bonus plan related to Executive's cost center profitability.   The Executive
will be entitled to participate in such plan.   Executive shall also be entitled
to participate in any benefit programs applicable to all employees of the Bank
or to executive employees of the Bank in accordance with Bank policy and the
provisions of said benefit programs.
 
Section B. Compensation, paragraph 3.c. is herby deleted in its entirety.
 
Section C.  RESPONSIBILITIES, paragraph 8 and 9 are hereby deleted and replaced
with the following:
 
8. The Executive acknowledges and agrees that he shall be employed as Plano
Market President of the Bank. The Executive covenants and agrees that he will
faithfully devote his best efforts and his primary focus to his positions with
the Bank.
 
9. The Executive acknowledges and agrees that the duties
and  responsibilities  of the Executive required by his position as Plano Market
President are wholly within the discretion of its Board of Directors and its
Chief Operating Officer and Chief Credit Officer, and may be modified, or new
duties and responsibilities imposed by the Bank's Board of Directors, at any
time, without the approval or consent of the Executive.   However, these new
duties and responsibilities  may not constitute immoral or unlawful acts.  In
addition, the new duties and responsibilities must be consistent with the
Executive's role as Plano Market President.


 
2

--------------------------------------------------------------------------------

 
 
Section R.  NOTICES paragraph 44. is hereby deleted and replaced with the
following:
 
44. Any and all notices of documents or other notices required to be delivered
under the terms of this Agreement shall be addressed to each party as follows:
 
EXECUTIVE:
 
Steven M. Jones
3413 Brookshire Dr
Plano, TX 75075
 
COMPANY:
 
T BANCSHARES, INC.
Chief Operating Officer
16000 Dallas Parkway, Suite 125
Dallas, TX 75248
 
All other terms and provisions of the Original Agreement remain unchanged and in
full force and effect.


 












 
3

--------------------------------------------------------------------------------

 
 
EXECUTED ON THIS DATE FIRST WRITTEN ABOVE IN DALLAS, TEXAS.
 
 

  "EXECUTIVE"     /s/ Patricia A. Warlock         /s/ Steven M. Jones           
WITNESS Steven M. Jones               "COMPANY"           T Bancshares,  Inc.  
  /s/ Patrick Howard                /s/ Patrick Adams                WITNESS
President


 
 
4

--------------------------------------------------------------------------------

 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT  ("Agreement") is made and entered into as
of this 15th day of February, 2004, by and between First Metroplex Capital,
Inc., a Texas corporation with its principal office located at 15950 Dallas
Parkway, Suite 525, Dallas, Texas (hereafter the "Company"), and Steven M.
Jones, a resident of Texas (hereafter the "Executive").
 
WHEREAS, the Company intends to charter a new national banking association (the
"Bank") to be named "T Bank" or some other name selected by the Board of
Directors (referred to herein as "Board" or "Board of Directors") of the Bank;
and
 
WHEREAS, the Executive has considerable experience, expertise and training in
management related to banking and services offered by the Company; and
 
WHEREAS, the Company desires and intends to cause the Executive to be employed
as Executive Vice President and Chief Credit Officer of the Bank pursuant to the
terms and conditions set forth in this Agreement; and
 
WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.
 
NOW, THEREFORE,  in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Company agree as follows:
 
A. DURATION
 
1. This Agreement shall continue in full force and effect for a period beginning
on the date (the "Effective Date") the Bank receives its charter from the
Comptroller of the Currency (the "Comptroller") and begins business as a
national banking association and, subject to paragraph two (2) below, will
expire and terminate by its own terms three (3) years after the Effective Date
("Expiration Date").
 
2. Both the Bank and the Executive acknowledge and agree that the parties may
agree to continue the employment relationship upon such terms as they may
mutually agree.  This Agreement shall automatically renew at the end of each
three-year term for an additional three (3) year term unless either party elects
to terminate this Agreement by sending written notice of non-renewal at least
thirty (30) days prior to the Expiration Date. Both parties acknowledge and
agree that, in the event this Agreement does not renew, the employment of the
Executive shall automatically terminate on the Expiration Date without any
additional liability or obligation on the part of either party, except for the
provisions of Paragraphs 12, 13,16 and 18 which will survive the termination of
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


B.   COMPENSATION
 
3. All payments of salary and other compensation to the Executive shall be
payable in accordance with the Bank's ordinary payroll and other policies and
procedures.
 
a. During the first year following the Effective Date, the Bank agrees to
compensate the Executive on a salary basis of $120,000 annually, payable
semi-monthly in equal amounts.
 
b. Subsequent to the first year following the original Effective Date, for the
remaining term of this Agreement the Executive's annual salary shall be reviewed
by the Bank's Board of Directors or a delegated committee thereof as of the
anniversary of the original Effective Date of each year of the remaining term of
this Agreement and increased as a result of such review and to provide
reasonable cost of living adjustments, all in the discretion of the Board of
Directors, and when consistent with safe and sound banking practices.
 
c. During the term of this Agreement, it is anticipated that the Board of
Directors of the Bank or a delegated committee thereof will adopt an executive
incentive bonus plan.  The Executive will be entitled to participate in such
plan.  Executive shall be paid an annual bonus of at least $30,000. Executive
shall also be entitled to participate in any benefit programs applicable to all
employees of the Bank or to executive employees of the Bank in accordance with
Bank policy and the provisions of said benefit programs.
 
d. At conclusion of the initial stock offering of the Company, the Company shall
grant to the Executive a number of options exercisable within ten (10) years
from the date of the grant of such options. Such options, upon the grant of the
options, will enable the Executive to purchase 25,000 shares of the Company's
common stock. The exercise price for the stock options to be received by the
Executive shall be Ten Dollars ($10) per share.
 
4. The Bank and the Executive acknowledge and agree that the Bank shall provide
the Executive with an automobile allowance in the amount of Eight Hundred
Dollars ($800) each month. The Bank and the Executive further acknowledge and
agree that the Bank shall provide the Executive a cellular phone and laptop
computer for use in the performance of his duties and obligations under this
Agreement. The Bank shall also reimburse the Executive for all reasonable
expenses, including, but not limited to, travel expenses, lodging expenses, and
meals and entertainment expenses, that the Executive may incur in the
performance of his duties and obligations under this Agreement; provided,
however, that the Executive shall be required to submit receipts or other
acceptable documentation to the Cashier or other appropriate bank officer to
verify such expenses prior to any reimbursements.
 
5. The Bank and the Executive acknowledge and agree that, subject to the
provisions of Paragraph 7 of this Agreement, the Executive shall be entitled to
receive as partial consideration for this Agreement, and the Bank shall be
obligated to provide employee and dependent health insurance, dental insurance,
sick leave and vacation, and any additional benefits provided to all Bank
employees all in accordance with the Bank's employment policies.
 
6. The Bank and the Executive acknowledge that, upon completion of the
Executive's first year of employment following the Effective Date, the
Executive's compensation will be subject to an annual review and adjustment by
the Board of Directors of the Bank in accordance with the terms of this
Agreement, but in no event will the Executive's salary, bonuses, vacation and
car allowance be less than the amounts set forth in Paragraphs 3 and 4 at any
time during the employment of the Executive pursuant to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
7. The Executive acknowledges and agrees that any employee benefits provided to
the Executive by the Bank incident to the Executive's employment are governed by
the applicable plan documents, summary plan descriptions or employment policies,
and may be modified, suspended or revoked at any time, in accordance with the
terms and provisions of the applicable documents.
 
C.   RESPONSIBILITIES
 
8. The Executive acknowledges and agrees that he shall be employed as Executive
Vice President and Chief Credit Officer of the Bank. The Executive covenants and
agrees that he will faithfully devote his best efforts and his primary focus to
his positions with the Bank.
 
9. The Executive acknowledges and agrees that the duties and responsibilities of
the Executive required by his position as Executive President and Chief Credit
Officer of the Bank are wholly within the discretion of its Board of Directors,
and may be modified, or new duties and responsibilities imposed by the Bank's
Board of Directors, at any time, without the approval or consent of the
Executive.  However, these new duties and responsibilities may not constitute
immoral or unlawful acts.  In addition, the new duties and responsibilities must
be consistent with the Executive's role as Executive Vice President or Chief
Credit Officer of a financial institution.
 
10. The Executive acknowledges and agrees that, during the term of this
Agreement, he has a fiduciary duty of loyalty to the Bank, and that he will not
engage in any activity during the term of this Agreement, which will or could,
in any significant way, harm the business, business interests, or reputation of
the Bank or the reputation of the Board of Directors.
 
11. The Executive acknowledges and agrees that he will not directly or
indirectly engage in competition with the Bank at any time during the existence
of the employment relationship between the Bank and the Executive, and the
Executive will not on his own behalf, or as another's agent or employee, engage
in any of the same or similar duties and/or Bank­ related responsibilities
required by the Executive's position with the Bank, other than as an employee of
the Bank pursuant to this Agreement or as specifically approved by the Board of
Directors of the Bank.
 
D. NONINTERFERENCE
 
12. The Executive covenants and agrees that, for a period of one year subsequent
to the termination of this Agreement, whether such termination occurs at the
insistence of the Bank or the Executive, the Executive shall not recruit, hire,
or attempt to recruit or hire, directly or by assisting others, any other
employees of the Bank, nor shall the Executive contact or communicate with any
other employees of the Bank for the purpose of inducing other employees to
terminate their employment with the Bank.  For purposes of this covenant, "other
employees" shall refer to employees who are still actively employed by or were
employed by the Bank within the prior year, or doing business with, the Bank at
the time of the attempted recruiting or hiring.
 
 
3

--------------------------------------------------------------------------------

 
 
13. In his position of employment, the Executive will be exposed to confidential
information and trade secrets (hereafter "Proprietary Information") pertaining
to, or arising from, the business of the Bank, and its affiliates (if any).  The
Executive hereby agrees and acknowledges that such Proprietary Information is
unique and valuable to the Bank's business and that the Bank would suffer
irreparable injury if this information were publicly disclosed.  Therefore, the
Executive agrees to keep in strict secrecy and confidence, both during and after
the period of his employment, any and all Proprietary Information that the
Executive acquires, or to which the Executive has access, during employment by
the Bank, that has not been publicly disclosed by the Bank, The Proprietary
Information covered by this Agreement shall include, but shall not be limited
to, information relating to any financial information, processes, pricing,
plans, devices, compilations of information, technical data, mailing lists,
methods of distributing, names of suppliers, and customers, arrangements entered
into with suppliers, vendors, and customers, marketing strategies, and other
trade secrets of the Bank.
 
The provisions and agreements entered into herein shall survive the term of the
Employee's employment to the extent reasonably necessary to accomplish their
purpose in protecting the interests of the Bank in any Proprietary Information
disclosed to, or learned by the Executive while employed.
 
14. The Executive expressly represents that he has no agreements with, or
obligations to, any party which conflict, or may conflict, with the interests of
the Bank or with the  Executive's duties as an employee of the Bank.
 
 
4

--------------------------------------------------------------------------------

 
 
15. The Executive acknowledges and agrees that in exchange for the execution of
the noninterference agreement set forth above, the Executive will receive
substantial, valuable consideration including:  (i) confidential trade secret
and proprietary information relating to the identity and special needs of the
Bank's current and prospective customers, the Bank's current and prospective
services, the Bank's business projections and market studies, the Bank's
business plans and strategies, the Bank's studies and information concerning
special services unique to the Bank; (ii) employment; and (iii) compensation and
benefits as described in this Agreement.  The Executive acknowledges and agrees
that this constitutes fair and adequate consideration for the execution of the
noninterference agreement set forth above.
 
16. In consideration for the above-recited valuable consideration, the Executive
understands and agrees that during the continuation of this Agreement and for a
period of one year following the termination of this Agreement by either party,
for whatever reason (both of which periods shall collectively be referred to as
the ("Restricted Period")), the Executive will not be or become engaged in any
way (directly or indirectly), as an individual proprietor, beneficiary, trustee,
owner, partner, stockholder, officer, director, Executive, investor, lender,
sales representative, or in any other capacity, whatsoever, in any activity or
endeavor which competes or conflicts with the Bank's business or the business of
the Bank or the business of any of their respective affiliates (if any), as such
business has been conducted during the years of the Executive's employment with
the Bank, within a geographic range of thirty (30) miles of any office of the
Bank, or its affiliates (if any), whether such office is now existing or
hereinafter established during the term of this Agreement.  It is the parties'
desire that these restrictions be enforced to the fullest extent allowed by law.
 
17. It is hereby further agreed by the parties that if the noncompetition
covenants contained in this NONINTERFERENCE section should be held by any court
or other constituted legal authority to be void or otherwise unenforceable in
any particular area or jurisdiction despite those modifications outlined above,
then the parties shall consider this Agreement to be amended and modified in
that particular area or jurisdiction so as to eliminate therefrom any part of or
the entire covenant that the particular area or jurisdiction  finds void or
otherwise unenforceable, but as to all other areas and jurisdictions covered by
this Agreement, the noncompetition covenants contained herein shall remain in
full force and effect as originally written.
 
18. If Executive is found to have violated any of the provisions of this Section
D, Executive agrees that the restrictive period of each covenant so violated
shall be extended by a period of time equal to the period of violation by him.
Nothing in this Paragraph shall reduce or abrogate the Executive's obligations
under any other section this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
E. REMEDIES
 
19. In the event that the Executive violates any of the provisions set forth in
this Agreement relating to NONINTERFERENCE,  the Executive acknowledges and
agrees that the Bank may suffer immediate and irreparable harm.  Consequently,
the Executive acknowledges and agrees that the Bank shall be entitled to
immediate injunctive relief, either by temporary or permanent injunction, to
prevent such a violation.
 
F. TERMINATION
 
20. The Executive acknowledges and agrees that the Board of Directors of the
Bank reserves the right to terminate this Executive Agreement, for any reason,
by providing the Executive with thirty (30) days' written notice of the
termination, delivered in person, or by certified U.S. mail to the Executive's
last known address reflected in the Bank's personnel records.  Such notice shall
be effective upon personal delivery or three days after mailing by certified
mail.  However, if the Agreement is terminated at the Bank's insistence without
Good Cause, as defined in this Agreement, the Bank covenants and agrees to
provide the Executive with the severance set forth in paragraph twenty-nine (29)
of this Agreement.
 
21. The Executive acknowledges and agrees that the Bank may terminate this
Agreement at any time, without notice, for any "Good Cause" defined as the
following:
 
a.  
In the event the Executive violates any provision of this Agreement or is
grossly negligent in the performance of his duties hereunder in the reasonable
judgment of the Board, and fails to cure such violation or the effects of such
gross negligence within a reasonable period after written notice to the
Executive by the Bank specifying in reasonable detail the alleged violation;
 

 
b.  
The determination of the Board of Directors of the Bank in the exercise of its
reasonable judgment, that (i) the Executive has failed to follow the policies
adopted by the Board of Directors and fails to cure such breach or violation
within a reasonable period after written notice to Executive by the Bank
specifying in reasonable detail the alleged breach or violation or (ii) that
Executive has engaged in such actions or omissions that would constitute unsafe
or unsound banking practices;
 

 
c.  
In the event the Executive is convicted of a felony, or a misdemeanor involving
moral turpitude;
 



 
 
6

--------------------------------------------------------------------------------

 
 
d.  
In the event the Executive engages in gross misconduct in the course and scope
of his employment with the Bank including indecency, immorality, gross
insubordination, dishonesty, unlawful harassment, use of illegal drugs, or
fighting;
 

 
e.  
In the event the Bank determines, in good faith, that the Executive's job
performance  is substantially unsatisfactory, and has given the Executive notice
of such determination and a reasonable opportunity to correct such
unsatisfactory performance; or
 

 
f.  
In the event the Executive is prohibited from engaging in the business of
banking by any governmental regulatory agency having jurisdiction over the Bank.
 

 
22. The Bank acknowledges and agrees that the Executive reserves the right to
terminate this Agreement at any time, for any reason, with or without cause, by
providing thirty (30) days written notice, by personal delivery or certified
United States mail, to the Bank at its principal business address of the
Executive's intention to terminate this Agreement.   Such notice shall be
effective upon personal delivery or three days after mailing by certified mail.


23. The Executive acknowledges and agrees that in the event of the  Executive's
death, this Agreement will terminate immediately, without notice, on the date of
the Executive's death. The Executive acknowledges and agrees that, in the event
of his death, the Bank will pay to the Executive's estate all compensation due
and owing through the date of the Executive's death.
 
24. The Executive acknowledges and agrees that this Agreement will terminate
immediately, without notice, in the event the Executive becomes physically or
mentally disabled, as defined by 29 C.F.R. § 1630.2(g)(l), and cannot perform
the essential functions of his position, with or without reasonable
accommodation for the period designated by the Executive's disability insurance
after which disability payments will begin.
 
25. The Executive acknowledges and agrees that in the event of termination of
this Agreement, for whatever reason, whether at the insistence of the Executive
or at the insistence of the Bank, the Executive will return to the Bank within
seventy-two (72) hours of the time when notice of termination is communicated by
either party, or sooner if requested by the Bank, any and all equipment,
literature, documents, data, information, order forms,
memoranda,  correspondence, customer and prospective  customer lists, customer's
orders, records, cards or notes acquired, compiled or coming into the
Executive's knowledge, possession or control in connection with his activities
as an employee of the Bank, as well as all machines, parts, equipment or other
materials received from the Bank or from any of its customers, agents or
suppliers, in connection with such activities.
 
 
7

--------------------------------------------------------------------------------

 
 
G. CHANGE IN CONTROL
 
26. The parties acknowledge that the Executive has agreed to assume the position
of Executive Vice President and Chief Credit Officer and to enter into this
Agreement based on his confidence in the current owners of the Bank and the
direction of the Bank provided by the current Board of Directors.  If the Bank
should undergo a "Change of Control," as defined below, then the Executive, at
his option, may notify the Bank at any time within sixty (60) days following
such Change of Control, by personal delivery or certified U.S. mail, that he
intends to terminate this Agreement based upon the Change of Control.  Notice of
termination shall be effective upon delivery or three (3) days after mailing by
certified mail.
 
27. In the event that the Executive elects to terminate this Agreement based
upon a Change in Control, the Bank agrees and acknowledges that the Executive
(or his Beneficiaries, if applicable) shall have the right to receive a cash
lump sum payment equal to 99% of his Base Amount as defined in Section
280G(b)(3) of the Internal Revenue Code of 1986, as amended ("Code") paid by the
Bank upon a "Triggering Termination," which shall mean the Executive's
termination of employment with the Bank on or within two (2) years after a
Change in Control.  The Bank shall make payment within thirty (30) days of the
Triggering Termination date. In the event that the Executive is entitled to any
payment under Section H, no payment shall be due under this Section G.
 
In the event that any compensation payable under this Agreement is determined to
be a "parachute payment" subject to the excise tax imposed by Section 4999 of
the Code or any successor provision (the "Excise Tax"), the Bank agrees to pay
to the Executive an additional sum (the "Gross Up") in an amount such that the
net amount retained by the Executive, after receiving both the payment and the
Gross Up and after paying: (i) any Excise Tax on the payment and the Gross Up,
and (ii) any federal, state, and local income taxes on the Gross Up, is equal to
the amount of the payment.
 
For purposes of determining the Gross Up, the Executive shall be deemed to pay
federal, state, and local income taxes at the highest marginal rate of taxation
in his filing status for the calendar year in which the payment is to be made
based upon the Executive's domicile on the date of the event that triggers the
Excise Tax. The determination of whether such Excise Tax is payable and the
amount of such Excise Tax shall be based upon the opinion of tax counsel
selected by the Bank, subject to the reasonable approval of the Executive.  If
the Internal Revenue Service does not finally accept such opinion, then
appropriate adjustments shall be calculated (with additional Gross Up determined
based on the principals outlined in the previous paragraph, if applicable) by
such tax counsel based upon the final amount of Excise Tax so determined
together with any applicable penalties and interest.  The final amount shall be
paid, if applicable, within thirty (30) days after such calculations are
completed, but in no event later than April 1st of the year following the event
that triggers the Excise Tax.  Such compensation shall be payable in equal
disbursements in accordance with the Bank's ordinary payroll policies and
procedures.
 
 
8

--------------------------------------------------------------------------------

 


28. As used in this Agreement, a "Change of Control" shall be deemed to have
occurred in any of the following instances:
 
a.  
the Company or the Bank is merged or consolidated with another corporation and
as a result of such merger or consolidation less than twenty percent (20%) of
the outstanding voting securities (on a fully diluted basis) of the surviving or
resulting corporation are owned in the aggregate by the former shareholders of
the Company;
 

 
b.  
the Company or the Bank sells all or substantially all of its assets to another
corporation;
 

 
c.  
(i) any person or group within the meaning of the Securities Exchange Act of
1934, as amended (the "Securities Exchange Act"), including without limitation
existing shareholders of the Company, acquires or otherwise becomes the owner of
twenty (20%) or more of the outstanding voting securities of the Company and
(ii) if such Person causes, encourages or otherwise provides for an employee,
officer, representative or agent of such Person to be elected to the Board.; or
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if a Person (as defined by the Securities Exchange Act) becomes a
beneficial owner, directly or indirectly, of securities representing twenty
percent (20%) or more of the combined voting power of the Company's then
outstanding securities solely as a result of an acquisition by the Company of
its own voting securities which, by reducing the number of shares outstanding,
increases the proportionate number of shares beneficially owned by such Person.
 

 
d.  
During any period of two consecutive years, individuals who, at the beginning of
such period constituted the members of the Board of Directors of the Bank, cease
for any reason to constitute at least a majority of such Board of Directors,
unless the election, or the nomination for election by the Company's
shareholders, of each new Director was approved by a vote of at least two-thirds
of the Directors still in office who were Directors at the beginning of the
period; provided, however, that no individual shall be considered a member of
the Board of Directors of the Company at the beginning of such period if such
individual initially assumed office as the result of either an actual or
threatened election contest or proxy contest.
 



 
 
9

--------------------------------------------------------------------------------

 

 
 
Furthermore, notwithstanding  anything contained herein to the contrary, if the
Executive's employment is terminated and he reasonably demonstrates that such
termination was at the request of a third party who has indicated an intention
of taking steps reasonably  calculated to effect a Change in Control and who
effects a Change in Control, or such termination otherwise occurred in
connection with, or in anticipation of, a Change in Control which actually
occurs, then for all purposes hereof, a Change in Control shall be deemed to
have occurred on the day immediately prior to the date of such termination of
his employment.
 



 
H. SEVERANCE
 
29. The Executive and the Bank acknowledge and agree that, if the Bank
terminates Executive's employment at any time prior to a Change in Control for
any reason other than Good Cause, as defined in this Agreement, the Executive
shall be entitled to severance pay to be paid in accordance with the normal
payroll procedure of the Bank.   Such severance pay shall be equal to the base
salary that would have been due the Executive had he remained employed for the
remaining term of this Agreement, but in no event less than one year's base
salary.  In the event that the Executive is entitled to any payment under
Section G, no payment shall be due under this Section H.
 
I. SEVERABILITY
 
30. The Executive acknowledges and agrees that each covenant and/or provision of
this Agreement shall be enforceable independently of every other covenant and/or
provision.  Furthermore, the Executive acknowledges and agrees that, in the
event any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable.
 
 
10

--------------------------------------------------------------------------------

 
 
J. WAIVER
 
31. The parties acknowledge and agree that the failure of either to enforce any
provision of this Agreement shall not constitute a waiver of that particular
provision, or of any other provisions of this Agreement.
 
K. SUCCESSORS AND ASSIGNS
 
32. The Executive acknowledges and agrees that this Agreement may be assigned by
the Bank to any successor-in-interest and shall inure to the benefit of, and be
fully enforceable by, any successor and/or assignee; and this Agreement will be
fully binding upon, and may be enforced by the Executive against, any successor
and/or assignee of the Bank.
 
33.  The Executive acknowledges and agrees that his obligations, duties and
responsibilities under this Agreement are personal and shall not be assignable,
and that this Agreement shall be enforceable by the Executive only.  In the
event of the Executive's death, this Agreement shall be enforceable by the
Executive's estate, executors and/or legal representatives, only to the extent
provided herein.
 
L. CHOICE OF LAW
 
34. Both parties acknowledge and agree that the law of the state of Texas will
govern the validity, interpretation and effect of this Agreement, and any other
dispute relating to, or arising out of, the employment relationship between the
Bank and the Executive.

M. MODIFICATION
 
35. Both parties acknowledge and agree that this Agreement and the stock option
plan and stock grants set forth in Paragraph 3.f. of this Agreement constitute
the complete and entire agreement between the parties regarding the employment
of Executive; that the parties have executed this Agreement based upon the
express terms and provisions set forth herein; that the parties have not relied
on any representations, oral or written, which are not set forth in this
Agreement; that no previous agreement, either oral or written, shall have any
effect on the terms or provisions of this Agreement; and that all previous
agreements, either oral or written, are expressly superseded and revoked by this
Agreement.
 
36.  Both parties acknowledge and agree that the covenants and/or provisions of
this Agreement may not be modified by any subsequent agreement unless the
modifying agreement; (i) is in writing; (ii) contains an express provision
referencing this Agreement; (iii) is signed by the Executive; and (iv) is
approved by a disinterested majority of the Board of Directors of the Bank.
 
 
11

--------------------------------------------------------------------------------

 
 
N. INDEMNIFICATION
 
37. During the term of this Agreement, the Company and the Bank shall indemnify
the Executive against all judgments, penalties, fines, amounts paid in
settlement and reasonable expenses (including, but not limited to, attorneys'
fees) relating to his employment by the Bank to the fullest extent permissible
under the law, including, without limitation, the National Banking Act, Article
2.02-1 of the Texas Business Corporation Act, the Company's Articles of
Incorporation, and the Bank's Articles of Association, and may purchase such
indemnification insurance as the Board of Directors may from time to time
determine.
 
O. ARBITRATION
 
38. Any dispute, controversy, or claim arising out of or relating to this
Agreement or breach thereof, or arising out of or relating in any way to the
employment of the Executive or the termination thereof, shall be submitted to
arbitration in  accordance with the Employment Dispute Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court of competent jurisdiction.  In reaching
his or her decision, the arbitrator shall have no authority to ignore, change,
modify, add to or delete from any provision of this Agreement, but instead is
limited to interpreting this Agreement. Notwithstanding the arbitration
provisions set forth in this Agreement, the Executive and the Bank acknowledge
and agree that nothing in this Agreement shall be construed to require the
arbitration of any claim or controversy arising under the NONINTERFERENCE
section of this Agreement. These provisions shall be enforceable by any court of
competent jurisdiction and shall not be subject to this section of the
Agreement.  The Executive and the Bank further acknowledge and agree that
nothing in this Agreement shall be construed to require arbitration of any claim
for workers' compensation or unemployment compensation.
 
P. LEGAL CONSULTATION
 
39. The Executive and the Company acknowledge and agree that both parties have
been accorded a reasonable opportunity to review this Agreement with legal
counsel prior to executing the agreement.
 
Q. MISCELLANEOUS
 
40. The Executive shall make himself available, upon the request of the Bank, to
testify or otherwise assist in litigation, arbitration, or other disputes
involving the Bank, or any of the directors, officers, employees, subsidiaries,
or parent corporations of either, at no additional cost during the term of this
Agreement and at any time following the termination of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
41. The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the date of termination, or otherwise.
 
42. In the event either party institutes arbitration or litigation to enforce or
protect its rights under this Agreement, the prevailing party in such
arbitration or litigation shall be entitled, in addition to all other relief, to
reasonable attorneys fees, out­ of-pocket costs, disbursements, and arbitrator's
fees relating to such arbitration or litigation.
 
43. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same Agreement.
 
R. NOTICES
 
44. Any and all notices of documents or other notices required to be delivered
under the terms of this Agreement shall be addressed to each party as follows:


EXECUTIVE:
 
Steven M. Jones
3413 Brookshire Dr
Plano, TX 75075

COMPANY:
 
FIRST METROPLEX CAPITAL, INC.
President
15950 Dallas Parkway, Suite 525
Dallas, TX  75248


 
13

--------------------------------------------------------------------------------

 
 
EXECUTED ON THIS DATE FIRST WRITTEN ABOVE IN DALLAS, TEXAS.
 

  "EXECUTIVE"     /s/ Patrick Howard              /s/ Steven M. Jones           
WITNESS Steven M. Jones               "COMPANY"           FIRST METROPLEX
CAPITAL, INC.                                                   /s/
Patrick Adams                WITNESS President


 
 
14

--------------------------------------------------------------------------------

 